                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

JOHN GEE WASHAM, # 1873275,                    §

                                               §
              Petitioner,
                                               §    CIVIL ACTION NO. 6:16-CV-01081-RC
v.
                                               §
DIRECTOR, TDCJ-CID,
                                               §
              Respondent.

              ORDER ADOPTING REPORT AND RECOMMENDATION
                  OF UNITED STATES MAGISTRATE JUDGE

       This above entitled and numbered civil action was referred to United States

Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636. On February 13, 2019, the

Magistrate Judge issued his Report and Recommendation (Doc. No. 18), recommending that

the Petitioner's application for the writ of habeas corpus be dismissed with prejudice and

Petitioner John Gee Washam (“Petitioner”) be denied a certificate of appeal sua sponte.

Petitioner, proceeding pro se and in forma pauperis, filed Objections (Doc. No. 25) to the

Report and Recommendation. The Court reviews de novo the portions of the Magistrate Judge’s

findings to which objections have been raised. 28 U.S.C. § 636(b)(1). Having reviewed the

Magistrate   Judge’s   findings   and Plaintiff’s   objections,   the   Court   OVERRULES

Plaintiff’s Objections (Doc. No. 25) and ADOPTS the Magistrate Judge’s Report and

Recommendation (Doc. No. 18) as the findings of the Court.

                                  STANDARD OF REVIEW

       The Court reviews objected-to portions of the Magistrate Judge’s Report and

Recommendation de novo. See Fed. R. Civ. P. 72; 28 U.S.C. § 636(b)(1) (“A judge of the court



                                              1
shall make a de novo determination of those portions of the report or specified proposed findings

and recommendations to which objection is made.”). A court conducting a de novo review

examines the entire record and makes an independent assessment under the law. Douglass v.

United States Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded by statute

on other grounds, 28 U.S.C. § 636(b)(1) (extending the time to file objections from ten to

fourteen days).

                                         DISCUSSION

       In his petition for a writ of habeas corpus, Petitioner seeks to challenge his Texas state

court conviction for evading arrest or detention pursuant to Texas Penal Code § 38.04. Petitioner

raises three grounds of error in his Petition: (1) violation of Petitioner’s Fifth Amendment rights

by failing to provide a Miranda warning; (2) failure of the State to introduce facts sufficient to

prove the deadly weapon enhancement to Petitioner’s charge; and (3) violation of Petitioner’s

due process rights due to prosecutorial misconduct and misrepresentations. (Doc. No. 1, at 6–7.)

In his Report and Recommendation, the Magistrate Judge found that Petitioner failed to

show that the state court’s adjudication of his claims resulted in a decision that was contrary

to or involved an unreasonable application of clearly established federal law, as determined

by the United States Supreme Court, or resulted in a decision based on an unreasonable

determination of the facts in light of the evidence presented in the state court proceeding.

Accordingly, the Magistrate Judge recommended that the petition for a writ of habeas corpus be

dismissed. (Doc. No. 18.)

       Petitioner’s first ground of error focuses on a confession statement he provided to police

officers. As summarized by the Magistrate Judge, police officers encouraged Petitioner to

voluntarily travel to the police station and provide a statement to officers. Unbeknownst to




                                                2
Petitioner, police officers had obtained an arrest warrant for Petitioner and arrested Petitioner in

the lobby of the police station immediately after his voluntary meeting with police. In his

objections, Petitioner argues he was, “under arrest as soon as he walked into the police building,

cause [sic] their computers, bulletin and active warrants were in affect [sic] at the am hour of that

day.” (Doc. No. 25, at 2.) Accordingly, Petitioner argues he was entitled to a Miranda warning

and counsel.

           The original petition focuses on Petitioner’s Fifth Amendment right against self-

incrimination. (Doc. No. 1, at 6–7.) As the Magistrate Judge correctly noted, a Fifth Amendment

right against self-incrimination and a requirement to provide a Miranda warning only attaches

where, “an individual is in custody.” Miranda v. Arizona, 384 U.S. 436, 478 (1966). A Miranda

warning is not required in the case of voluntary confessions. Id. Police officers may make use of

“strategic deception” or trickery to produce a voluntary statement, so long as such ploys do not

rise to, “the level of compulsion or coercion to speak.” Illinois v. Perkins, 496 U.S. 292, 297

(1990). Here, Petitioner voluntarily traveled to the police station and met with police officers.

The presence of compulsion or coercion ordinarily incident to when a person is in custody is not

found in the instant case. Rather, the record reveals police officers made use of strategic

deception and investigatory techniques in order to produce a voluntary statement. Therefore, law

enforcement officers did not violate Petitioner’s Fifth Amendment right against self-

incrimination.

           Petitioner’s objections focus upon his Sixth Amendment right to counsel and the

Massiah1 Rule. (Doc. No. 25, at 2–4.) Petitioner’s arguments are untimely and unexhausted.

Both Petitioner’s federal habeas petition and state habeas application were directed toward

alleged violations of Petitioner’s Fifth Amendment right against self-incrimination. (Doc. No. 1,
1
    Massiah v. United States, 377 U.S. 201 (1964).


                                                     3
at 6–7; Doc. No. 14-17, at 1–34.) Petitioner raises his Sixth Amendment right to counsel

arguments for the first time in objections to the Magistrate Judge’s Report. Accordingly,

Petitioner’s Sixth Amendment arguments are untimely and unexhausted.

        Petitioner further argues that the Magistrate Judge erred in denying Petitioner’s second

ground of alleged error because the State failed to prove that Petitioner “used” a deadly weapon,

specifically a motor vehicle, in the commission of the charged offense. (Doc. No. 25, at 4.)

Specifically, Petitioner argues that the State cannot meet their burden of proving that Petitioner

“used” a deadly weapon because they never produced a victim at trial. Petitioner cites to Ex

parte Petty2 to support his claims. Facts presented at trial support a determination that Petitioner

used a deadly weapon, namely a motor vehicle, in furtherance of his offense, namely to evade

police. As the Magistrate Judge noted, there is no constitutional right to confront a victim of a

crime at trial. United States v. Santos, 589 F.3d 759, 763 n.2 (5th Cir. 2009).

        Accordingly, the Court finds that the Magistrate Judge appropriately recommended that

the above-styled application for the writ of habeas corpus be dismissed.

                                              CONCLUSION

        Having made a de novo review of the Report and Recommendation (Doc. No.

18), the Court finds, that Plaintiff’s Objections (Doc. No. 25) should be OVERRULED and

the Magistrate Judge’s Report (Doc. No. 18) should be ADOPTED. The application for the

writ of habeas corpus is DISMISSED WITH PREJUDICE. The Court FURTHER

ORDERS that Petitioner Washam be DENIED a certificate of appeal sua sponte.
                      So ORDERED and SIGNED April 21, 2019.




                                                      ____________________________
                                                       Ron Clark, Senior District Judge
2
  Ex parte Petty, 833 S.W.2d 145, 145 (Tex. Crim. App. 1992), abrogated on other grounds by Ex parte Nelson, 137
S.W.3d 666 (Tex. Crim. App. 2004) (distinguishing “use” from mere possession in the context of a deadly weapon
finding).


                                                       4
